           Case MDL No. 2997 Document 21-2 Filed 03/19/21 Page 1 of 1




                                CERTIFICATE OF SERVICE


       I, Matthew R. Mendelsohn, Esq., hereby certify that I caused a copy of the foregoing Notice

of Related Actions to be served upon counsel of record in this case via the U.S. Judicial Panel on

Multidistrict Litigation CM/ECF System on this 19th day of March, 2021.



Dated: March 19, 2021
                                             /s/ Matthew R. Mendelsohn
                                             Matthew R. Mendelsohn
                                             Mazie Slater Katz & Freeman, LLC
                                             103 Eisenhower Parkway
                                             Roseland, NJ 07068
                                             (973) 228-0391
                                             mrm@mazieslater.com

                                             Attorneys for Plaintiffs
